Opinion issued December 11, 2008










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-08-00952-CV
____________

IN RE CHARLES WATKINS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Charles Watkins, has filed a petition for a writ of mandamus
complaining of Judge Patricia Kerrigan’s


 November 10, 2008 order compelling
arbitration.
 
          After due consideration, we deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.